DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Claim Objections
Regarding claim 7, recites the limitation “a telematics device in a vehicle, the telematics device connected to or incorporating a voltage monitoring unit for the vehicle battery,” in lines 3-4. The limitation is a repeat of the limitation found at claim 1 lines 5-6. 

Regarding claims 8-9, are also objected because they depend on claim 7.

Regarding claims 13 and 14, recite the limitation “a state-related event” in line 2. The limitation has already been defined in the parent claim 10. Please consider to amend to “the state-related event” for proper reference.

Regarding claim 20, recites a limitation that repeats the parent claim 15. Please consider to amend.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 6, recites the limitation "the server" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, recites the limitation "its" in line 4.  The limitation is indefinite because is unclear what the limitation is referring to. 

Regarding claim 13, is also rejected because it depends on claim 12.

Regarding claim 14, the limitation "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 19, recites the limitations "the given time" in lines 2-3, “the step change” in line 2-4 and “the vehicle battery replacement event”. There is insufficient antecedent basis for these limitations in the claim. It appears that the dependence of this claim is incorrect. Please review. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Pub. No.: US 2007/0216407 A1) in view of Alleva (Pub. No.: US 2021/0255247 A1).

Regarding claim 1, Yamaguchi teaches a system arranged automatically detect replacement of a vehicle battery associated with a vehicle engine (para [0015], “Accordingly, it is an object of this invention to solve the aforementioned problem and provide a vehicle battery monitor apparatus and a method capable of detecting battery change and battery degeneration with a simple configuration.”), the system comprising: 
one or more processors (Fig. 1A, power supply monitor apparatus 1) configured to process the vehicle battery voltage measurements by: 
monitoring the voltage measurements in a first time window corresponding to an engine off state (Fig. 8B, the power supply monitor apparatus determines the open-circuit voltage V9 of the battery at step 816 when the engine is off at step 810); 
assessing when the voltage measurements in the first time window indicate a step change in voltage magnitude at a given time; and 
using the step change to automatically identify a vehicle battery replacement event (Fig. 9, step 901, para [0080], “FIG. 9 shows the steps of the process for provisionally determining the battery change executed by the battery monitor apparatus 1 according to the invention. Assuming that the battery monitor apparatus 1 has stored therein the open-circuit voltage value V10 of a brand new battery 6. This provisional determination is based on the fact that in the case where the battery is changed, the open-circuit voltage value V9 is near to the open-circuit voltage value V10 of a brand new battery 6, and therefore, the difference between V9 and V10 is small, while in the case where the battery is removed for maintenance and subsequently mounted again, the open-circuit voltage value V9 is less than the open-circuit voltage value V10 of a brand new battery 6.”. The power supply monitor apparatus determines whether the replaced battery is new or old based on the open-circuit voltage V9).  
 Yamaguchi a power supply monitor apparatus configured to determine a battery change event but fails to expressly teach the determination is performed remotely by a communications device configured to receive vehicle battery voltage measurements from a telematics device in a vehicle, the telematics device connected to or incorporating a voltage monitoring unit for the vehicle battery. 
However, in the same field of vehicle battery monitoring system, Alleva teaches a vehicle 2 with a battery acquisition device 11 configured to transmit the acquired battery information to a cloud computing device 12A to determine a status of the battery. See Fig. 4 and abstract “The invention concerns a motor vehicle battery wear monitoring system (1,1A,1B) that includes an acquisition device (11) and a processing device/system (12,12A,12B). The acquisition device (11) is: installed onboard a motor vehicle (2) that is equipped with an internal combustion engine, a battery for providing a battery voltage (V.sub.B), an alternator, and a starter motor for starting up the internal combustion engine; and configured to receive the battery voltage (V.sub.B) and to output quantities indicative of said battery voltage (V.sub.B). The processing device/system (12,12A,12B) is: configured to receive the quantities indicative of the battery voltage (V.sub.B) from the acquisition device (11); and programmed to perform a battery voltage monitoring based on the quantities indicative of the battery voltage (V.sub.B) to detect an approaching battery failure.” and para [0084]-[0088].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi’s vehicle with a communication device to transmit the acquired battery measurements to a cloud computing system to perform battery monitoring as taught by Alleva because that would provide many motor vehicles and may users with battery monitoring service (para [0088]). 

Regarding claim 2, Yamaguchi in view of Alleva teaches the system of claim 1, wherein the telematics device is connected to the vehicle battery to take a power supply from the battery (Alleva, Fig. 4. The acquisition device is connected to the vehicle battery to obtain battery information) and the one or more processors configured to:  
register an interruption in the power supply from the battery and assessing whether the step change at a given time coincides with the interruption in the power supply to verify the vehicle battery replacement event (Yamaguchi, Fig. 8B and Fig. 9, the vehicle stores the open-circuit voltage V9 during a battery change event).  

Regarding claim 3, Yamaguchi in view of Alleva teaches the system of claim 1, wherein monitoring the voltage measurements in the first time window comprises determining a first voltage profile as a function of time from voltage measurements in multiple instances of the first time window (Yamaguchi, para [0079], “Nevertheless, the average value of the voltages detected a plurality of times or the value frequently occurring among the voltage values detected a plurality of times may be stored as the open-circuit voltage value V9.”).  

Regarding claim 6, Yamaguchi in view of Alleva teaches the system of claim 1, wherein the server is configured to receive environmental data relating to the vehicle which is further used to verify a battery replacement event (Yamaguchi, Fig. 1A, temperature sensor 9, para [0107], “In step 1702, the N internal resistance values R1 to RN calculated after detection of the battery change are corrected by temperature. In this correction by temperature, as explained above, the actual internal resistance is corrected to the value for the liquid temperature of 25.degree. C. according to the map of FIG. 3B showing the relationship between the liquid temperature and the correction coefficient. After complete correction by temperature, the representative internal resistance value R after battery change detection is calculated using the well-known averaging process or the majority rule for the N internal resistance values R1 to RN.”).

Regarding claim 7, Yamaguchi in view of Alleva teaches the system of claim 1, the system comprising: 
a telematics device in a vehicle, the telematics device connected to or incorporating a voltage monitoring unit for the vehicle battery, a processor and a transceiver (Alleva, Fig. 4, acquisition unit 11); and 
an external server comprising the communications device and the one or more processors configured to process the vehicle battery voltage measurements from the telematics device in the vehicle (Alleva, Fig. 4, cloud computing system 12A).

Regarding claim 16, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a method that is performed by the system of claim 2. Therefore, it is rejected for the same reasons.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (Pub. No.: US 2007/0216407 A1) in view of Alleva (Pub. No.: US 2021/0255247 A1) as applied to claim 7, and further in view of Langlois (Pub. No.: US 2008/0268896 A1).

Regarding claim 8, Yamaguchi in view of Alleva teaches the system of claim 7, but fails to teach wherein the telematics device comprises a location sensor arranged to monitor the location of the vehicle and the location of the vehicle is logged by the processor at the time of an identified battery replacement event.  
However, in the same field of monitoring system, Langlois teaches a data storage device configured to log location of a battery replacement via a GPS unit. See para [0023], “In one embodiment, the database is configured to manage logging of events with location and time, including: container 32/device 34 parameters such as transit and location, temperature, humidity, maintenance, power and battery replacement/recharge,”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi in view of Alleva’s acquisition device with a GPS unit to transmit the location of the vehicle to the cloud computing device to log the location of the battery replacement event because that would provide many motor vehicles and may users with better monitoring service. 

Regarding claim 9, Yamaguchi in view of Alleva teaches the system of claim 7, but fails to teach wherein the time and/or date of an identified battery replacement event is logged by the processor.
However, in the same field of monitoring system, Langlois teaches a data storage device configured to log the time of a battery replacement. See para [0023], “In one embodiment, the database is configured to manage logging of events with location and time, including: container 32/device 34 parameters such as transit and location, temperature, humidity, maintenance, power and battery replacement/recharge,”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi in view of Alleva’s computing device to log the time of the battery replacement even because that would provide many motor vehicles and may users with better monitoring service. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alleva (Pub. No.: US 2021/0255247 A1).

  Regarding claim 10, Alleva teaches a method of monitoring a voltage of a vehicle battery (Abstract, vehicle battery monitoring system), the method comprising: 
obtaining vehicle battery voltage measurements regularly from a voltage monitoring unit connected to or incorporated into a telematics device, so as to monitor the vehicle battery voltage at all times, regardless of vehicle use (Fig. 1 – Fig. 2, para [0055], “Additionally, according to a further aspect of the present invention, the battery voltage V.sub.B is conveniently monitored over time also when the motor vehicle is at rest with the engine being off.”. The vehicle battery monitoring system monitors battery voltage before, during and after engine start for a period of years); and 
processing the vehicle battery voltage measurements by: 
 	determining a voltage profile as a function of time for multiple time windows comprising a first time window corresponding to an engine off state, a second time window corresponding to an engine start-up state, and a third time window corresponding to an engine on state (Fig. 1 and para [0051], “In this connection, FIG. 1 shows the typical trend of a battery voltage V.sub.B during cranking of an ICE. Before the start-up, the battery voltage V.sub.B has a stable initial value V.sub.1 (typically equal to 12 V), since the battery substantially supplies no current. When the driver starts up the motor vehicle, the starter motor draws a high current so that the battery is temporarily unable to maintain the initial value V.sub.1 of the voltage V.sub.B, which drops very quickly to a minimum value V.sub.MIN (e.g., 10 V) and remains, more or less, at this minimum value V.sub.MIN for a transient period necessary for the starter motor to start up the ICE, after which the battery voltage V.sub.B rises very quickly up to a substantially steady value V.sub.2 (e.g., 14 V) that is normally higher than the initial value V.sub.1. In fact, after having started up the ICE, the starter motor stops operating and, hence, stops drawing current, while the alternator starts operating and, hence, charging the battery and powering onboard devices/systems.”. The battery monitoring system monitors battery voltage before, during and after engine start); 
 	assessing, for each of the first, second and third time windows, when the voltage profile as a function of time for a given one of the first, second and third time windows undergoes a discernible change over a time period corresponding to multiple instances of the given time window (Fig. 1- Fig. 2, para [0052]-[0053]. The battery monitoring system determines the ΔV.sub.R from Fig. 1 for over a period of years to determine a discernible increase/change); and 
 	using the discernible change to automatically identify a state-related event for the vehicle battery (Fig. 1, an increase of ΔV.sub.R over the years indicates a battery failure.).  

  Regarding claim 11, Alleva teaches the method of claim 10, further comprising: 
aggregating the voltage profiles determined for each of the first, second and third time windows to determine an overall battery voltage profile (Fig. 2, The battery monitoring system tracks ΔV.sub.R over a period of years generate a voltage profile); 
comparing the overall battery voltage profile determined from historical battery voltage measurements with the overall battery voltage profile determined from current battery voltage measurements (); and 
identifying one or more discernible changes in the overall battery voltage profile to automatically identify the state-related event for the vehicle battery (Fig. 2, Para [0053]. If the current ΔV.sub.R if higher than the ΔV.sub.R MAX, then the system indicates a battery failure).

Regarding claim 12, Alleva teaches the method of claim 10, wherein assessing the voltage profile for each of the first, second and third time windows comprises using one or more machine learning or statistical analysis methods to recognise a discernible change (Fig. 2, para [0053], The battery monitoring system uses statistical analysis to recognize the change of ΔV.sub.R) and classify each discernible change according to its effect on a given voltage profile (classify ΔV.sub.R as a difference between Vmin and V2 and its effect to determine battery failure), and wherein the discernible change is classified as one of: 
a change in auto-discharge rate for the battery in one of more of the first, second and third time windows; 
a change in minimum resting voltage in the first time window; 
a change relating to an ongoing reduction in mean or minimum resting voltage in the first time window; 
a step change in voltage magnitude in the first time window; 
a change relating to at least one start-up or cranking characteristic in the second window (Fig. 1 para [0051], The battery monitoring system measures a change of Vmin over a period of years during the startup of the engine in the second window); 
a change relating to a reduction in voltage magnitude in the third time window; or 
a change relating to a continuous negative gradient in the voltage profile in the third time window.

Regarding claim 13, Alleva teaches the method of claim 12, wherein classification of the discernible change is used to automatically identify a state-related event for the vehicle battery chosen from: 
a different battery; 
a different battery health state (Fig. 1-Fig.2, determine whether the battery is healthy or needs replacement); 
a problematic engine start attempt event for the battery (para [0005], “Typically, a motor vehicle equipped with a battery in poor condition cannot be run at all and, since a driver is normally unable to predict (or rather has no tool for predicting) a battery failure, no servicing is carried out until a failure actually occurs.”); 
a charging or discharging issue; 
an alternator malfunction; 
a DC-DC converter malfunction; or 
a battery replacement event.

Regarding claim 14, Alleva teaches the method of claim 10, further comprising: 
generating a notification of a state-related event and transmitting the notification to one or more devices associated with a vehicle fleet manager (e.g. a fleet manager display device) (Fig. 4, para [0087], “Preferably, the cloud computing system 12A is programmed to, if it detects an approaching battery failure, send an approaching battery failure notification to the electronic communication device 13A that provides the user 3 with said approaching battery failure notification.”).  

Regarding claim 15, Alleva teaches the method of claim 10, further comprising: 
transmitting the battery voltage measurements from the telematics device in a vehicle to an external server where a processor is configured to implement said processing of the vehicle battery voltage measurements (Fig. 4, para [0084]-[0087], transmit battery measurements from the acquisition device 11 to cloud computing system 12a to perform analysis).

Regarding claim 18, Alleva teaches the method of claim 15, wherein monitoring the voltage measurements in the first time window comprises determining a first voltage profile as a function of time from voltage measurements in multiple instances of the first time window (Fig. 1 – Fig. 2, para [0055], “Additionally, according to a further aspect of the present invention, the battery voltage V.sub.B is conveniently monitored over time also when the motor vehicle is at rest with the engine being off.”.).  
 
Regarding claim 20, Alleva teaches the method of claim 15, further comprising: transmitting the battery voltage measurements from the telematics device in a vehicle to an external server where a processor is configured to implement said processing of the vehicle battery voltage measurements (Fig. 4, para [0084]-[0087], transmit battery measurements from the acquisition device 11 to cloud computing system 12a to perform analysis).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gonring (Pat. No.: US 7,218,118 B1) teaches a battery monitoring system for monitoring a condition of the battery based on voltage measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685